DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 4, 10, 11, 16-20 are objected to because of the following reasons:
For claim 1, the phrase “to cause the apparatus to at least” is recommended to be amended to “to cause the at least one processor to at least” since it’s unclear which hardware component of the apparatus actually perform the functional steps. Possible indefinite issues.
For claims 3, 10, 17, the phrase “master based station” is recommended to be amended to “master base station”. Possible typographical errors.
For claims 4, 11, 18, the phrase “received by an RLC function of the secondary base station over X2 signaling between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station” is recommended to be amended to “received by an RLC function of the secondary base station, via a PDCP sublayer of the secondary base station, over X2 signaling between a PDCP sublayer of a master base station and [[a]] the PDCP sublayer of the secondary base station” since the X2 signaling is between the two PDCP sublayers thus an RLC function (which is located in the RLC sublayer) cannot directly receive the indication.
For claims 16-20, the phrase “The computer-readable medium of claim…” is recommended to be amended to “The non-transitory computer-readable medium of claim…” since independent claim 15 which these claims depend on state “A non-transitory computer-readable medium”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 12-15, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn, US 2016/0057585.

For claim 1. Horn teaches: An apparatus, comprising: at least one processor; and at least one memory including computer program code, where the at least one memory and the computer program code are configured, with the at least one processor, (Horn, fig 14, paragraph 121-125) to cause the apparatus to at least: 
instruct to transmit packet data convergence protocol (PDCP) protocol data unit (PDU) duplicates over two or more carriers; (Horn, fig 12, paragraph 111-116, “FIG. 12 sets forth example operations 1200 for transmitting duplicate packets of a data flow on a plurality of connections (i.e., multi-connectivity), according to aspects of the present disclosure… For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections.”)
receive an indication that the PDCP PDU has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instruct to discard at least one other PDCP PDU duplicate over at least one carrier other than the one of two or more carriers with successful delivery. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 3. Horn discloses all the limitations of claim 1, and Horn further teaches: wherein the apparatus comprises one of a user equipment, a master based station or a secondary base station. (Horn, fig 12, paragraph 111-116, “The operations 1200 may be performed, for example, by a base station (BS), such as the MeNB and the SeNB”)

For claim 5. Horn discloses all the limitations of claim 1, and Horn further teaches: wherein the apparatus comprises a mobile device, and wherein the PDCP PDU is used for uplink transmissions by the mobile device. (Horn, fig 12, paragraph 111-116, even though a base station is described here, it’s clear that it can also be a mobile device and the PDCP packets are used for uplink transmissions since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”)

For claim 6. Horn discloses all the limitations of claim 1, and Horn further teaches: wherein the indication is signaled per PDCP PDU or per radio bearer. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 7. Horn discloses all the limitations of claim 1, and Horn further teaches: wherein the indication indicates which PDCP PDU are duplicates. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 8. Horn teaches: A method, comprising: 
instructing to transmit, by a wireless node, packet data convergence protocol (PDCP) protocol data unit (PDU) duplicates over two or more carriers; (Horn, fig 12, paragraph 111-116, “FIG. 12 sets forth example operations 1200 for transmitting duplicate packets of a data flow on a plurality of connections (i.e., multi-connectivity), according to aspects of the present disclosure… For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections.”)
receiving an indication that the PDCP PDU has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instructing to discard at least one other PDCP PDU duplicate over at least one carrier other than the one of two or more carriers with successful delivery. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 10. Horn discloses all the limitations of claim 8, and Horn further teaches: wherein the wireless node comprises one of a user equipment, a master based station and a secondary base station. (Horn, fig 12, paragraph 111-116, “The operations 1200 may be performed, for example, by a base station (BS), such as the MeNB and the SeNB”)

For claim 12. Horn discloses all the limitations of claim 8, and Horn further teaches: wherein the wireless node comprises a mobile device, and wherein the PDCP PDU is used for uplink transmissions by the mobile device. (Horn, fig 12, paragraph 111-116, even though a base station is described here, it’s clear that it can also be a mobile device and the PDCP packets are used for uplink transmissions since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”)

For claim 13. Horn discloses all the limitations of claim 8, and Horn further teaches: wherein the indication is signaled per PDCP PDU or per radio bearer. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 14. Horn discloses all the limitations of claim 8, and Horn further teaches: wherein the indication indicates which PDCP PDU are duplicates. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 15. Horn teaches: A non-transitory computer-readable medium storing program code, the program code configured to, when executed by at least one processor, (Horn, fig 14, paragraph 121-125) cause an apparatus at least to: 
instruct to transmit packet data convergence protocol (PDCP) protocol data unit (PDU) duplicates over two or more carriers; (Horn, fig 12, paragraph 111-116, “FIG. 12 sets forth example operations 1200 for transmitting duplicate packets of a data flow on a plurality of connections (i.e., multi-connectivity), according to aspects of the present disclosure… For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections.”)
receive an indication that the PDCP PDU has been successfully delivered via one of the two or more carriers; and in response to receiving the indication, instruct to discard at least one other PDCP PDU duplicate over at least one carrier other than the one of two or more carriers with successful delivery. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

For claim 17. Horn discloses all the limitations of claim 15, and Horn further teaches: wherein the apparatus comprises one of a user equipment, a master based station or a secondary base station. (Horn, fig 12, paragraph 111-116, “The operations 1200 may be performed, for example, by a base station (BS), such as the MeNB and the SeNB”)

For claim 19. Horn discloses all the limitations of claim 15, and Horn further teaches: wherein the apparatus comprises a mobile device, and wherein the program code configured to cause to use the PDCP PDU for uplink transmissions by the mobile device. (Horn, fig 12, paragraph 111-116, even though a base station is described here, it’s clear that it can also be a mobile device and the PDCP packets are used for uplink transmissions since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”)

For claim 20. Horn discloses all the limitations of claim 15, wherein the indication is signaled per PDCP PDU or per radio bearer, and wherein the indication indicates which PDCP PDU are duplicates. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Horn, US 2016/0057585 in view of Kilinc, US 2020/0007281.

For claim 2. Horn discloses all the limitations of claim 1, and Horn further teaches: wherein instructing to discard the at least one other PDCP PDU duplicate comprises informing a corresponding RLC entity not to transmit a PDCP PDU duplicate. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”; also please notes even though a base station is described here, it’s clear that it can also be a mobile device since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”; ceases forwarding the data on other connections of the plurality of connections means informing a corresponding RLC entity not to transmit a PDCP PDU duplicate because it’s implicit that PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection)
Even though it’s implicit that PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kilinc from the same or similar fields of endeavor teaches: PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection (Kilinc, fig 2, paragraph 50-58, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”; channel is connection; carrier is also connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kilinc into Horn, since Horn suggests a technique for transmitting PDCP PDU duplicate, and Kilinc suggests the beneficial way of transmitting such PDCP PDU duplicate via corresponding RLC entity which corresponds to a connection (channel, carrier) to increase the reliability of transmissions (Kilinc, fig 2, paragraph 50-58) in the analogous art of communication.

For claim 9. Horn discloses all the limitations of claim 8, and Horn further teaches: wherein instructing to discard the at least one other PDCP PDU duplicate comprises informing a corresponding RLC entity not to transmit a PDCP PDU duplicate. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”; also please notes even though a base station is described here, it’s clear that it can also be a mobile device since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”; ceases forwarding the data on other connections of the plurality of connections means informing a corresponding RLC entity not to transmit a PDCP PDU duplicate because it’s implicit that PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection)
Even though it’s implicit that PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kilinc from the same or similar fields of endeavor teaches: PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection (Kilinc, fig 2, paragraph 50-58, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”; channel is connection; carrier is also connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kilinc into Horn, since Horn suggests a technique for transmitting PDCP PDU duplicate, and Kilinc suggests the beneficial way of transmitting such PDCP PDU duplicate via corresponding RLC entity which corresponds to a connection (channel, carrier) to increase the reliability of transmissions (Kilinc, fig 2, paragraph 50-58) in the analogous art of communication.

For claim 16. Horn discloses all the limitations of claim 15, and Horn further teaches: wherein instructing to discard the at least one other PDCP PDU duplicate comprises informing a corresponding RLC entity not to transmit a PDCP PDU duplicate. (Horn, fig 12, paragraph 111-116, “For example, a BS may determine to split a data flow at the PDCP layer and send duplicate PDCP packets for the data flow via multiple connections… According to certain aspects of the present disclosure, the BS may receive a status report indicating data which has been received. For example, a BS may receive a status report indicating particular packets have been received by a UE. In an aspect, the status report may comprise a PDCP status report or an RLC status report. In another aspect, the status report indicates the data has been received on a first connection of the plurality of connections, and the BS ceases forwarding the data on other connections of the plurality of connections.”; also please notes even though a base station is described here, it’s clear that it can also be a mobile device since paragraph 82-83 states “As described above, when a UE is connected to a core network via multi-connectivity (e.g., dual connectivity), data for a bearer may be transmitted to or from the UE via the MeNB or the SeNB. According to certain aspects of the present disclosure, for certain mission critical services, in order to help ensure data delivery reliability requirements (e.g., packet loss, latency requirements, or QoS requirements) are met, a UE may be configured to send the same duplicate packet to both the MeNB and SeNB. By sending duplicate packets to both the MeNB and the SeNB, the probability of successful and timely delivery of the packet, to core network servers for example, may be increased. Similarly, downlink packets for certain services may also be duplicated and sent to the UE via both the MeNB and SeNB.”; ceases forwarding the data on other connections of the plurality of connections means informing a corresponding RLC entity not to transmit a PDCP PDU duplicate because it’s implicit that PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection)
Even though it’s implicit that PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection, Examiner understands Applicants might not know such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Kilinc from the same or similar fields of endeavor teaches: PDCP PDU duplicate is transmitted via corresponding RLC entity which corresponds to a connection (Kilinc, fig 2, paragraph 50-58, “According to embodiments of the disclosure, the PDCP entity 50 may be configured to provide duplication of packets for transmission over multiple carriers, in order to increase the reliability of transmissions… Thus, the PDCP entity 50 receives a PDCP SDU (called PDCP SDU1 in the illustration), and encapsulates PDCP SDU1 into PDCP PDUs (called PDCP PDU1) which are duplicates of each other… PDCP PDU1 and its duplicate are passed from the PDCP entity PDCP entity 50, respectively, to a first entity 52 and a second entity 54 in the RLC layer (hereinafter, first RLC entity 52 and second RLC entity 54), which is a lower layer than the PDCP layer in the protocol stack. Thus one PDU is passed to the first RLC entity 52, and the other is passed to the second RLC entity 54… According to embodiments of the disclosure, in order to achieve the reliability gains anticipated by duplication of PDCP data, it is required that data associated with the first logical channel (i.e. that from the first RLC entity 52) is transmitted over a different radio carrier than data associated with the second logical channel (i.e. that from the second RLC entity 54).”; channel is connection; carrier is also connection)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Kilinc into Horn, since Horn suggests a technique for transmitting PDCP PDU duplicate, and Kilinc suggests the beneficial way of transmitting such PDCP PDU duplicate via corresponding RLC entity which corresponds to a connection (channel, carrier) to increase the reliability of transmissions (Kilinc, fig 2, paragraph 50-58) in the analogous art of communication.

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horn, US 2016/0057585 in view of Vannithamby, US 2015/0085646 and Basu Mallick, US 2016/0164793.

For claim 4. Horn discloses all the limitations of claim 1, and Horn further teaches: wherein the apparatus comprises a secondary base station, (Horn, fig 12, paragraph 111-116, “The operations 1200 may be performed, for example, by a base station (BS), such as the MeNB and the SeNB”)
Horn doesn’t teach: and wherein the indication is received by an RLC function of the secondary base station over X2 signaling.
Vannithamby from the same or similar fields of endeavor teaches: and wherein the indication is received by an RLC function of the secondary base station over X2 signaling (Vannithamby, paragraph 42-43, “The MeNB 302 may send packet delivery information, as well as an indication of the connection loss between the MeNB 302 and the UE 306, to the SeNB 304 via an X2 interface… The PDCP/RLC packet delivery status information may describe packets that were successfully received at the UE 306 from the MeNB 302… The SeNB 202 may select the packets that were not already received at the UE 306 based on the ACKs/NACKs, PDCP/RLC packet delivery status information, and the RLC segmentation information. In other words, the SeNB 202 may identify the packets that were lost (i.e., unable to be sent to the UE 306, and then send the packets to the UE 306. In one example, the packets (e.g., PDCP PDUs or RLC SDUs) may be forwarded from the MeNB 302 to the SeNB 304 over the X2 interface when the MeNB connection is lost, and then the SeNB 204 may send the packets to the UE 306. Therefore, the UE 306 may not unnecessarily receive packets from the SeNB 304 that were already received from the MeNB 302.”; fig 1A-1E, paragraph 19-24, “In one example, the data or control information may be communicated from the PDCP layer in the MeNB to the RLC and MAC layers in the MeNB. In addition, the data or control information may be communicated, from the PDCP layer in the MeNB, to the RLC layer in the SeNB via an X2 interface.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vannithamby into Horn, since Horn suggests a technique for receiving an indication that a PDCP packet has been successfully delivered, and Vannithamby suggests the beneficial way of receiving such indication by an RLC function of an SeNB over X2 signaling since it’s well-known in the art that the data or control information is communicated from the PDCP layer in the MeNB to the RLC and MAC layers in the MeNB and that in addition, the data or control information is communicated, from the PDCP layer in the MeNB, to the RLC layer in the SeNB via an X2 interface (Vannithamby, fig 1A-1E, paragraph 19-24) in the analogous art of communication.
Horn and Vannithamby don’t teach: the X2 signaling is between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station.
Basu Mallick from the same or similar fields of endeavor teaches: the X2 signaling is between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station. (Basu Mallick, fig 22f, X2 signaling between PDCP sublayer of MeNB and PDCP sublayer of SeNB; alternatively, also see fig 22c, 22g)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Basu Mallick into Horn and Vannithamby, since Vannithamby suggests a technique for communicating over X2 interface, and Basu Mallick suggests the beneficial way of having such X2 interface between PDCP sublayers of MeNB and SeNB to handle architectures where the PDCP layers are located on both the MeNB and SeNB (Basu Mallick, paragraph 286) in the analogous art of communication.

For claim 11. Horn discloses all the limitations of claim 8, and Horn further teaches: wherein the wireless node comprises a secondary base station, (Horn, fig 12, paragraph 111-116, “The operations 1200 may be performed, for example, by a base station (BS), such as the MeNB and the SeNB”)
Horn doesn’t teach: and wherein the indication is received by an RLC function of the secondary base station over X2 signaling.
Vannithamby from the same or similar fields of endeavor teaches: and wherein the indication is received by an RLC function of the secondary base station over X2 signaling (Vannithamby, paragraph 42-43, “The MeNB 302 may send packet delivery information, as well as an indication of the connection loss between the MeNB 302 and the UE 306, to the SeNB 304 via an X2 interface… The PDCP/RLC packet delivery status information may describe packets that were successfully received at the UE 306 from the MeNB 302… The SeNB 202 may select the packets that were not already received at the UE 306 based on the ACKs/NACKs, PDCP/RLC packet delivery status information, and the RLC segmentation information. In other words, the SeNB 202 may identify the packets that were lost (i.e., unable to be sent to the UE 306, and then send the packets to the UE 306. In one example, the packets (e.g., PDCP PDUs or RLC SDUs) may be forwarded from the MeNB 302 to the SeNB 304 over the X2 interface when the MeNB connection is lost, and then the SeNB 204 may send the packets to the UE 306. Therefore, the UE 306 may not unnecessarily receive packets from the SeNB 304 that were already received from the MeNB 302.”; fig 1A-1E, paragraph 19-24, “In one example, the data or control information may be communicated from the PDCP layer in the MeNB to the RLC and MAC layers in the MeNB. In addition, the data or control information may be communicated, from the PDCP layer in the MeNB, to the RLC layer in the SeNB via an X2 interface.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vannithamby into Horn, since Horn suggests a technique for receiving an indication that a PDCP packet has been successfully delivered, and Vannithamby suggests the beneficial way of receiving such indication by an RLC function of an SeNB over X2 signaling since it’s well-known in the art that the data or control information is communicated from the PDCP layer in the MeNB to the RLC and MAC layers in the MeNB and that in addition, the data or control information is communicated, from the PDCP layer in the MeNB, to the RLC layer in the SeNB via an X2 interface (Vannithamby, fig 1A-1E, paragraph 19-24) in the analogous art of communication.
Horn and Vannithamby don’t teach: the X2 signaling is between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station.
Basu Mallick from the same or similar fields of endeavor teaches: the X2 signaling is between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station. (Basu Mallick, fig 22f, X2 signaling between PDCP sublayer of MeNB and PDCP sublayer of SeNB; alternatively, also see fig 22c, 22g)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Basu Mallick into Horn and Vannithamby, since Vannithamby suggests a technique for communicating over X2 interface, and Basu Mallick suggests the beneficial way of having such X2 interface between PDCP sublayers of MeNB and SeNB to handle architectures where the PDCP layers are located on both the MeNB and SeNB (Basu Mallick, paragraph 286) in the analogous art of communication.

For claim 18. Horn discloses all the limitations of claim 15, and Horn further teaches: wherein the apparatus comprises a secondary base station, (Horn, fig 12, paragraph 111-116, “The operations 1200 may be performed, for example, by a base station (BS), such as the MeNB and the SeNB”)
Horn doesn’t teach: and wherein the indication is caused to be received by an RLC function of the secondary base station over X2 signaling.
Vannithamby from the same or similar fields of endeavor teaches: and wherein the indication is caused to be received by an RLC function of the secondary base station over X2 signaling (Vannithamby, paragraph 42-43, “The MeNB 302 may send packet delivery information, as well as an indication of the connection loss between the MeNB 302 and the UE 306, to the SeNB 304 via an X2 interface… The PDCP/RLC packet delivery status information may describe packets that were successfully received at the UE 306 from the MeNB 302… The SeNB 202 may select the packets that were not already received at the UE 306 based on the ACKs/NACKs, PDCP/RLC packet delivery status information, and the RLC segmentation information. In other words, the SeNB 202 may identify the packets that were lost (i.e., unable to be sent to the UE 306, and then send the packets to the UE 306. In one example, the packets (e.g., PDCP PDUs or RLC SDUs) may be forwarded from the MeNB 302 to the SeNB 304 over the X2 interface when the MeNB connection is lost, and then the SeNB 204 may send the packets to the UE 306. Therefore, the UE 306 may not unnecessarily receive packets from the SeNB 304 that were already received from the MeNB 302.”; fig 1A-1E, paragraph 19-24, “In one example, the data or control information may be communicated from the PDCP layer in the MeNB to the RLC and MAC layers in the MeNB. In addition, the data or control information may be communicated, from the PDCP layer in the MeNB, to the RLC layer in the SeNB via an X2 interface.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Vannithamby into Horn, since Horn suggests a technique for receiving an indication that a PDCP packet has been successfully delivered, and Vannithamby suggests the beneficial way of receiving such indication by an RLC function of an SeNB over X2 signaling since it’s well-known in the art that the data or control information is communicated from the PDCP layer in the MeNB to the RLC and MAC layers in the MeNB and that in addition, the data or control information is communicated, from the PDCP layer in the MeNB, to the RLC layer in the SeNB via an X2 interface (Vannithamby, fig 1A-1E, paragraph 19-24) in the analogous art of communication.
Horn and Vannithamby don’t teach: the X2 signaling is between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station.
Basu Mallick from the same or similar fields of endeavor teaches: the X2 signaling is between a PDCP sublayer of a master base station and a PDCP sublayer of the secondary base station (Basu Mallick, fig 22f, X2 signaling between PDCP sublayer of MeNB and PDCP sublayer of SeNB; alternatively, also see fig 22c, 22g)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Basu Mallick into Horn and Vannithamby, since Vannithamby suggests a technique for communicating over X2 interface, and Basu Mallick suggests the beneficial way of having such X2 interface between PDCP sublayers of MeNB and SeNB to handle architectures where the PDCP layers are located on both the MeNB and SeNB (Basu Mallick, paragraph 286) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462